DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/21/2021 and 08/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings (Figure 1) are objected to as failing to comply with 37 CFR 1.84(p) (4) because there are no present descriptive legends for reference character numbers 138, 101, 102, 103, 144, 146, 190 and 199. It is difficult for the Examiner to interpret what the figures of the drawings represent without viewing the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.     
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because on line 1 of the Abstract the applicant uses the language “Embodiments”, and “disclosed” this is language that is not permitted and should be refrained from use as stated in the MPEP Section 608.01(b) subsection C “The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.” Examiner suggest that applicant refrain from use of this language and omit this terminology from the abstract.  Correction is required.  See MPEP § 608.01(b).


Claim Objections

Claim 1, 3, 4, 11 and 14 are objected to because of the following informalities:

In Claim 1, 3, 4 and 11, the applicant recites the limitation “the chain of entries”, this is unclear because there is a lack of antecedent as the chain of entries has not been previously recited. This creates confusion if the applicant is referring to the claimed limitation “sequence of chained entries” previously recited in the claims or if the applicant is referring to a new embodiment of chained entries. The specification states on Par. (0078) “System 500 includes ingestion engine 501, log analysis engine 502, chained entry generator 503, search and reporting 504 and time source 507. System 500 generates chained entries 506-1 through 506-N. System 500 can be used in any system where secure safety-critical system logs need to be generated and the system is constrained by computational power or logging frequency”. Therefore it will be broadly and reasonably interpreted that the chain of entries is referring to a sequence of chained entries previously recited in the claims. Examiner states using the phrase “sequence of chained entries” to recite consistent claim limitation and to eliminate confusion. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

In regards to Claims 1, 5-6, 11, and 16-18 the applicant recites the limitations “the sentinel” and “the sentinels” , this is unclear because there is a lack of antecedent basis as the sentinel has not been previously recited. This creates confusion because there are a number of sentinels and each sentinel in the chain of entries includes error detecting code. This creates confusion as to which sentinel the applicant is referring to. The Specification states on Par. (0097) “Log 700 also includes chained CRC entries (CE1...CEn) and chained sentinels (BCS1...BCS1m) that are interleaved between the chained CRC entries in log 700. Hereinafter, chained CRC entries (CE1...CEn) will also be referred to as "data entries" to distinguish them from chained sentinel entries (BCS1...BCS1m). Note that the subscripts n and m are positive integers that represent the number data log entries and the number of sentinel entries in log 700, respectively, where m <n.The frequency of sentinels in log 700 is determined by timing constraints of the system being logged and a practical window of interest within the log”.. Therefore it will be broadly and reasonably interpreted that sentinel and sentinels are referring to transactions. Examiner suggest using the phrase “a” in front of sentinel when first reciting the limitations as well as further defining what sentinels represents to eliminate confusion and help enhance the scope of the claims. 


Claims 2-3, 7-10, 12-15 and 19-21 are being additionally rejected for being dependent on a rejected base claim


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 8-9, 11-12, 15-16 and 19-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamachari et al. (U.S Pub. No. 20170097873, hereinafter referred to as “Krishnamachari”) in further view of Zhou et al. (WO Pub. No. 2021017009 (Retrieved from IDS), hereinafter referred to as “Zhou”)

	In regards to Claim 1, Krishnamachari teaches a method comprising: 
obtaining, using at least one processor of a log system, data to be added to a log; (Par. (0044) “The extent store layer 350 is also responsible for retrieving data [..] The extent store layer 350 may also maintain a dedicated log 355 of entries that accumulate requested “put” and “delete” operations (i.e., write requests and delete requests for extents issued from other layers to the extent store layer 350), [..] recorded in one or more log files) in which selected in-core mappings, less than the total, are committed to the array 150 at various intervals”; obtaining data to be added to a log (retrieve data corresponding to log entries that are recorded), (Par. (0024) “a layout of a transaction log that enables efficient logging of metadata into entries of the log, as well as efficient reclamation and recovery of the log entries by a volume layer of a storage input/output (I/O) stack executing on one or more nodes of a cluster. The transaction log is illustratively a two stage, append-only logging structure [..] Steady-state logging of metadata into the log entries occurs while the storage I/O stack of a node actively processes I/O requests,”; data to be added to a log (logging of metadata into entries of the log)), (Par. (0034) “The processing elements and/or logic circuitry may include processor (CPU) cores 215a-n and a shared cache (e.g., a last level cache) 218”; using at least one processor))
creating, using the at least one processor, an entry for the data; and (Par. (0069) “the volume metadata process 710 creates a volume metadata entry, e.g., a new data entry 610, to record a mapping of offset/length-to-extent key (i.e., offset range-to-user data). Illustratively, the new data entry 610 includes an extent key 618 (i.e., from the extent store layer 350) associated with data “; creating an entry for the data (creates a volume metadata entry associated with the data)) (Par. (0034) “The processing elements and/or logic circuitry may include processor (CPU) cores 215a-n and a shared cache (e.g., a last level cache) 218”; using at least one processor))
adding, using the at least one processor, the entry to a sequence of chained entries in the log, wherein: (Par. (0086) “the log space is managed as two portions: a first portion recording (logging) entries, and a second portion having log entries being reclaimed such that log space occupied by those reclaimed entries may be re-used in the first portion”; adding the entry to a sequence of chained entries (recording (logging entries)),(Par. (0090) “each volume log entry 1620 includes a header 1630, a token ID 1640, a payload 1650 and footer. The header includes, inter alia, a current sequence number 1635 of the entry (i.e., NVlog entry sequence number) which is 64-byte increasing up counter, and a sequence number of the previous log entry 1636”; to a sequence of chained entries ( each volume entry includes sequence number of previous log entry))
the sequence of chained entries includes a number of data entries and a number of sentinels interleaved with the number of data entries, (Par. (0090) “each volume log entry 1620 includes a header 1630, a token ID 1640, a payload 1650 and footer. The header includes, inter alia, a current sequence number 1635 of the entry (i.e., NVlog entry sequence number) which is 64-byte increasing up counter, and a sequence number of the previous log entry 1636 that is active, e.g., for replay (i.e., a reclamation pointer sequence number or last valid NVlog sequence number). For instance, a current log entry having an entry sequence number of 1000 may also include a field that stores a sequence number (e.g., 900) of the previous log entry that will be replayed”; the sequence of chained entries includes a number of data entries (volume log entry 1620 and previous log entry 1636)), (Par. (0084-0085) “Effectively each FSM may act as a storage operation state machine that stores results of the transactions while consuming log entries (i.e., resources of the NVlogs) of the associated NVlog bucket. Results of a transaction may include an NVlog bucket entry stored to SSD (e.g., an insert transaction) or an object stored to SSD [..] A group 1515b of one or more transactions 1520d,e may be associated atomically (e.g., insertion of volume data entries 610 included in a metadata page 720) with an FSM 1530.”; a number of sentinels interleaved with the number of data entries (group of transactions associated with log entries)), (Par. (0093) “the entry sequence number 1635 logs the actual transaction 1520, while the token ID groups related transactions (or single transaction) by FSM. Note that each FSM operates for a predetermined number of transactions (i.e., transactions within the group)”; the sequence of chained entries includes a number of sentinels ( entry with sequence number associated with transactions)), (Examiner notes: In the instant application the specification does not provide a clear and distinct example of what a sentinel represents. Therefore it will be broadly and reasonably interpreted that sentinels are chained transactions)
wherein each data entry in the chain of entries is appended to an error-detecting code computed for the entry and a previously computed error- detecting code of a preceding data entry or an error-detecting root, and (Par. (0092) “the footer of the log entry includes an error correction code 1660 (e.g., CRC) for the entry, which may be used to determine partial DMA write requests and safely discard them, while the payload 1650 and token ID 1640(e.g., a common payload) of the log entry describes the actual log entry. [..] Note that multiple log entries may include a same token ID, which denotes that those log entries are associated with the same FSM.”; each data entry is appended to an error-detecting code (each log entry includes a footer with an error correction code)), (Figure 16 labels 1620, 1636 and 1660; each new entry has an error correction code and is linked by sequence to a previous entry with an error correction code)), (Par. (0107) “the bucket header/footer 1610/1618 may be first inspected for consistency during the replay process, wherein such inspection includes checking the magic number 1612, size 1615, and error correction code 1616. Replay logic of the volume layer may then enter a scanning phase to scan the bucket for log entries from the beginning up to the highest current sequence number. The replay logic may validate the magic number and error correction code for each log entry. If the error correction code does not match, those log entries may be discarded as partial DMA operations and the scanning stops.”; previously computed error-detecting code of a preceding data entry (validated/checking error correction code for each log entry)), (Par. (0029) “the log entries are then walked from oldest to newest (using sequence numbers) searching for the highest sequence number. Any log entries (operations) associated with FSMs that have completed are discarded, leaving the set of log entries (and associated FSMs) that are active and, thus, require replay. Partially complete log entries (e.g., log entries in-progress when a crash occurs) may be discarded for failing a checksum (e.g., a CRC error).”; previously computed error- detecting code of a preceding data entry (sequence of log entries from oldest to newest, each log in the sequence of chained entries with a CRC error code))
However Krishnamachari does not explicitly teach each sentinel in the chain of entries includes an error-detecting code computed for the sentinel and a previously computed error-detecting code of a preceding data entry or the error-detecting root, and each sentinel includes a previously computed and encrypted blockchain value of a preceding sentinel or a blockchain root value.
Wherein Zhou each sentinel in the chain of entries includes an error-detecting code computed for the sentinel and a previously computed error-detecting code of a preceding data entry or the error-detecting root, and (Par. (0024) “Thus, transactions recorded on a blockchain are reliable and trustworthy. A blockchain includes one or more blocks. Each block in the chain is linked to a previous block immediately before it in the chain by including a cryptographic hash of the previous block. Each block also includes a timestamp, its own cryptographic hash, and one or more transactions. The transactions, which have already been verified by the nodes of the blockchain network,”; each sentinel in the chain of entries (block with transactions that are linked by previous block in the chain)), (Par. (0047-0049) “the blockchain node 302 can perform error-correction coding (ECC) 314 for each of the infrequently visited blocks. ECC can be used for controlling errors or losses of data over unreliable transmissions by adding redundant bits to the data. The redundancy can allow errors or losses of data to be corrected without retransmission of the data. One example ECC can be the erasure coding. Using the erasure coding, a message of k symbols can be encoded to a codeword [..] using again block 100 as an example, after performing ECC 314 to the block data, the ECC encoded data can be divided into a plurality of data sets based on one or more predetermined rules. In the illustrated example shown in FIG. 3, the encoded block data of block 100 is divided into four data sets, which are Data1, Data2, Data3, and VData1, each to be kept by one of the blockchain nodes 302, 304, 306, and 308. VData1 can represent the redundant bits of the ECC for error correction. Data1 is selected to be stored by the blockchain node 302”; an error-detecting code computed for the sentinel (block corresponding to error correction code)), (Figure 3 labels 312, 314 and 316; each sentinel in the chain includes an error-detecting code ( block 100 of the blockchain includes error correction coding Data1, Data2, Data3..), (Figure 4 labels 302, 304; and a previously computed error-detecting code of a preceding data entry ( Block chain node 404 with label Dhash1 that corresponds to error  correction code of Data1)) , (Figure 5 label “Block 100” “Block 99”; and a previously computed error-detecting code of a preceding data entry (block 100 with Data1 error correction code of Block 99))
each sentinel includes a previously computed and encrypted blockchain value of a preceding sentinel or a blockchain root value. (Par. (0035) “Transaction data of multiple transactions are hashed and stored in a block. For example, hash values of two transactions are provided, and are themselves hashed to provide another hash. [..] This hash value is referred to as a Merkle root hash, and is stored in a header of the block.”; each sentinel includes [..] or a blockchain root value (transaction corresponding to blocks in blockchain includes a root hash)), (Examiner Notes: By using the phraseology “or” the applicant is reciting and optional step or process. Examiner broadly and reasonably interprets in light of the specification that the sentinel can include a previously computed and encrypted blockchain value or simply a root hash value))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhou within the teachings of Krishnamachari to include each sentinel in the chain of entries includes an error-detecting code and a previously computed error-detecting code of a preceding data entry, as well as a previously computed and encrypted blockchain value of a preceding sentinel because of the analogous concept of securing log entries or records with the use of CRC or error-detecting code. Zhou includes a process in which a chain of log entries includes a error-detecting code as well as an error detecting code pf a previous log entry, this is significant because it allows the user to properly diagnose problems of the system with a chained record that can be traced to the inception of the incident. This allows the user to identify possible solutions as well as reconstruct the incidents to ensure that future log entries are not tampered with. This coupled with blockchain technologies creates an immutable log that allows all nodes to be aware of changes and an efficient way to verify the accurate data logs recorded. 

In regards to Claim 2, the combination of Krishnamachari and Zhou teach the method of claim 1, Krishnamachari further teaches the method of claim 1, wherein the error-detecting code is cyclic-redundancy check (CRC) code. (Par. (0088-0092) “a bucket header 1610 with information about the bucket, such as a size 1615, magic number 1612, a version number 1613 identifying the header format, and an error correction code 1616, e.g., a cyclic redundancy check (CRC), which may be used for error handling during replay to ensure that a correct bucket is provided to the volume layer. [..] the footer of the log entry includes an error correction code 1660 (e.g., CRC) for the entry, which may be used to determine partial DMA write requests and safely discard them, while the payload 1650 and token ID 1640(e.g., a common payload) of the log entry describes the actual log entry.”; cyclic-redundancy check CRC)

In regards to Claim 3, Krishnamachari does not explicitly teach the method of claim 1, wherein a first entry in the chain of entries includes the blockchain root value and a second entry, following the first entry, in the chain of entries includes the error- detecting root.
Wherein Zhou teaches the method of claim 1, wherein a first entry in the chain of entries includes the blockchain root value and (Par. (0035) “Transaction data of multiple transactions are hashed and stored in a block. For example, hash values of two transactions are provided, and are themselves hashed to provide another hash. [..] This hash value is referred to as a Merkle root hash, and is stored in a header of the block.”; first entry includes the blockchain root value (transactions of blockchain with each block having a merkle root hash)),
a second entry, following the first entry, in the chain of entries includes the error- detecting root. ((Par. (0047-0049) “the blockchain node 302 can perform error-correction coding (ECC) 314 for each of the infrequently visited blocks. ECC can be used for controlling errors or losses of data over unreliable transmissions by adding redundant bits to the data. The redundancy can allow errors or losses of data to be corrected without retransmission of the data. One example ECC can be the erasure coding. Using the erasure coding, a message of k symbols can be encoded to a codeword [..] using again block 100 as an example, after performing ECC 314 to the block data, the ECC encoded data can be divided into a plurality of data sets based on one or more predetermined rules. In the illustrated example shown in FIG. 3, the encoded block data of block 100 is divided into four data sets, which are Data1, Data2, Data3, and VData1, each to be kept by one of the blockchain nodes 302, 304, 306, and 308. VData1 can represent the redundant bits of the ECC for error correction. Data1 is selected to be stored by the blockchain node 302”; an error-detecting code root (Data1 block corresponding to error correction code)), (Figure 5 labels “Block 0, Data1” and “Block 99, Data1”; second entry (Block 99) in the chain of entries (blocks in blockchain) includes the error detecting root (Data1 corresponding to error correction code is in Block 99)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhou within the teachings of Krishnamachari for the reasons discussed in independent claim 1 stated above.

In regards to Claim 4, Krishnamachari does not explicitly teach the method of claim 1, wherein a first log entry in the chain of entries includes the error- detecting root and a second entry, following the first entry, in the chain of entries includes the blockchain root value.
Wherein Zhou teaches the method of claim 1, wherein a first log entry in the chain of entries includes the error- detecting root and (((Par. (0047-0049) “the blockchain node 302 can perform error-correction coding (ECC) 314 for each of the infrequently visited blocks. ECC can be used for controlling errors or losses of data over unreliable transmissions by adding redundant bits to the data. The redundancy can allow errors or losses of data to be corrected without retransmission of the data. One example ECC can be the erasure coding. Using the erasure coding, a message of k symbols can be encoded to a codeword [..] using again block 100 as an example, after performing ECC 314 to the block data, the ECC encoded data can be divided into a plurality of data sets based on one or more predetermined rules. In the illustrated example shown in FIG. 3, the encoded block data of block 100 is divided into four data sets, which are Data1, Data2, Data3, and VData1, each to be kept by one of the blockchain nodes 302, 304, 306, and 308. VData1 can represent the redundant bits of the ECC for error correction. Data1 is selected to be stored by the blockchain node 302”; an error-detecting code root (Data1 block corresponding to error correction code)), (Figure 5 labels “Block 0, Data1”; first log entry (Block 0) in the chain of entries (blocks in blockchain) includes the error detecting root (Data1 corresponding to error correction code is in Block 0)
a second entry, following the first entry, in the chain of entries includes the blockchain root value. (Par. (0035) “Transaction data of multiple transactions are hashed and stored in a block. For example, hash values of two transactions are provided, and are themselves hashed to provide another hash. [..] This hash value is referred to as a Merkle root hash, and is stored in a header of the block.”; second entry includes the blockchain root value (plurality of transactions of blockchain with each block having a Merkle root hash)),
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhou within the teachings of Krishnamachari for the reasons discussed in independent claim 1 stated above.

In regards to Claim 5, the combination of Krishnamachari and Zhou teach the method of claim 1, Krishnamachari further teaches the method of claim 1, wherein each sentinel further includes identification data indicating that the sentinel is a sentinel. (Par. (0085) “A group 1515b of one or more transactions 1520d,e may be associated atomically (e.g., insertion of volume data entries 610 included in a metadata page 720) [..] Each group (or single transaction) may be illustratively identified by a token identifier (ID); each sentinel (transactions) further includes identification indicating that the sentinel is a sentinel (each transaction with a token identifier))

In regards to Claim 8, Krishnamachari does not explicitly teach the method of claim 1, wherein each encrypted blockchain value is a hash generated by a cryptographic operation.
Wherein Zhou teaches the method of claim 1, wherein each encrypted blockchain value is a hash generated by a cryptographic operation. (Par. (0040-0042) “other nodes in the blockchain network cannot discern details of the transaction, the nodes can encrypt the transaction data. An example of cryptography includes, without limitation, symmetric encryption, and asymmetric encryption. [..] generates a hash of the message, and then, using its private key, encrypts the hash to provide a digital signature as the encrypted hash. Participant A appends the digital signature to the message, and sends the message with digital signature to Participant B”; the encrypted blockchain value (encrypted transaction data) is a hash generated by a cryptographic operation (cryptography corresponding to generated hash)), (Par. (0034) “Hashing includes processing the transaction data through a hash function to generate the hash value. An example of a hash function includes, without limitation, the secure hash algorithm (SHA) -256, which outputs 256-bit hash values”; hash generated by cryptographic operation ( hash function SHA-256 that outputs hash))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhou within the teachings of Krishnamachari for the reasons discussed in independent claim 1 stated above.

In regards to Claim 9, Krishnamachari does not explicitly teach the method of claim 1, wherein each data entry and each sentinel includes a timestamp.
Wherein Zhou teaches the method of claim 1, wherein each data entry and each sentinel includes a timestamp. (Par. (0024) “A blockchain includes one or more blocks. Each block in the chain is linked to a previous block immediately before it in the chain by including a cryptographic hash of the previous block. Each block also includes a timestamp, its own cryptographic hash, and one or more transactions.”; each data entry and each sentinel (blocks of blockchain corresponding to transaction) includes a timestamp (each block with timestamp))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhou within the teachings of Krishnamachari for the reasons discussed in independent claim 1 stated above.

In regards to Claim 11, Krishnamachari teaches a log management system comprising: (Par. (0024) “layout of a transaction log that enables efficient logging of metadata into entries of the log, as well as efficient reclamation and recovery of the log entries by a volume layer of a storage input/output (I/O) stack executing on one or more nodes of a cluster.”; logging management system (logging metadata into entries associated with nodes))
 at least one processor; and ((Par. (0034) “The processing elements and/or logic circuitry may include processor (CPU) cores 215a-n and a shared cache (e.g., a last level cache) 218”; using at least one processor))
memory storing instructions that when executed by the at least one processor, causes the at least one processor to add an entry to a log comprising a chained sequence of entries, (Par. (0033) “one or more central processing units (CPUs) 210 coupled to a memory 220 via a memory bus 215. The CPU (i.e., CPU socket) 210 is also coupled to a network adapter 230, one or more storage controllers 240, a cluster interconnect interface 250 and a non-volatile random access memory (NVRAM 280)”; memory instructions)), (Par. (0044) “The extent store layer 350 is also responsible for retrieving data [..] The extent store layer 350 may also maintain a dedicated log 355 of entries that accumulate requested “put” and “delete” operations (i.e., write requests and delete requests for extents issued from other layers to the extent store layer 350), [..] recorded in one or more log files) in which selected in-core mappings, less than the total, are committed to the array 150 at various intervals”; add an entry to a log(retrieve data corresponding to log entries that are recorded), (Par. (0024) “a layout of a transaction log that enables efficient logging of metadata into entries of the log, as well as efficient reclamation and recovery of the log entries by a volume layer of a storage input/output (I/O) stack executing on one or more nodes of a cluster. The transaction log is illustratively a two stage, append-only logging structure [..] Steady-state logging of metadata into the log entries occurs while the storage I/O stack of a node actively processes I/O requests,”; add an entry to a log (logging of metadata into entries of the log)), (Par. (0090) “each volume log entry 1620 includes a header 1630, a token ID 1640, a payload 1650 and footer. The header includes, inter alia, a current sequence number 1635 of the entry (i.e., NVlog entry sequence number) which is 64-byte increasing up counter, and a sequence number of the previous log entry 1636 that is active, e.g., for replay (i.e., a reclamation pointer sequence number or last valid NVlog sequence number). For instance, a current log entry having an entry sequence number of 1000 may also include a field that stores a sequence number (e.g., 900) of the previous log entry that will be replayed”; chained sequence of entries (volume log entry 1620 and previous log entry 1636))
where each chained entry in the chained sequence of entries is either a data entry or a sentinel, ((Par. (0084-0085) “Effectively each FSM may act as a storage operation state machine that stores results of the transactions while consuming log entries (i.e., resources of the NVlogs) of the associated NVlog bucket. Results of a transaction may include an NVlog bucket entry stored to SSD (e.g., an insert transaction) or an object stored to SSD [..] A group 1515b of one or more transactions 1520d,e may be associated atomically (e.g., insertion of volume data entries 610 included in a metadata page 720) with an FSM 1530.”; chain entry in the chained sequence of entries is a sentinel (group of transactions associated with log entries)), (Par. (0093) “the entry sequence number 1635 logs the actual transaction 1520, while the token ID groups related transactions (or single transaction) by FSM. Note that each FSM operates for a predetermined number of transactions (i.e., transactions within the group)”; sequence of entries is a sentinels ( entry with sequence number associated with transactions)), (Examiner notes: In the instant application the specification does not provide a clear and distinct example of what a sentinel represents. Therefore it will be broadly and reasonably interpreted that sentinels are chained transactions)
wherein the error-detecting code tracks through the sentinels and the data entries in the chain of entries. (Par. (0092) “the footer of the log entry includes an error correction code 1660 (e.g., CRC) for the entry, which may be used to determine partial DMA write requests and safely discard them, while the payload 1650 and token ID 1640(e.g., a common payload) of the log entry describes the actual log entry. [..] Note that multiple log entries may include a same token ID, which denotes that those log entries are associated with the same FSM.”; wherein the error-detecting code (each log entry includes a footer with an error correction code)),(Par. (0085) “accordingly, each group 1515b of entries 1520d,e or single entries 1520a,c may be tracked by a different FSM 1530a-d. That is, an FSM may track (i.e., manage) state transitions for a group of entries until that group is persisted on-disk (i.e., terminal state of the FSM for the group of transactions or transaction). Each group (or single transaction) may be illustratively identified by a token identifier (ID) that also identifies the associated FSM”; tracks through the sentinels (error code in entries that is tracked with data entries))
However Krishnamachari does not explicitly teach where each sentinel includes an encrypted blockchain value based on a previously computed blockchain value stored in a preceding sentinel and a previously computed error-detecting code stored in a preceding data entry, and
Wherein Zhou teaches where each sentinel includes an encrypted blockchain value based on a previously computed blockchain value stored in a preceding sentinel and ((Par. (0035) “Transaction data of multiple transactions are hashed and stored in a block. For example, hash values of two transactions are provided, and are themselves hashed to provide another hash. [..] This hash value is referred to as a Merkle root hash, and is stored in a header of the block.”; each sentinel includes [..] an encrypted blockchain value (transaction corresponding to blocks in blockchain with hash)) (Par. (0040-0042) “cryptography is implemented to maintain privacy of transactions. For example, if two nodes want to keep a transaction private, such that other nodes in the blockchain network cannot discern details of the transaction, the nodes can encrypt the transaction data. An example of cryptography includes [..] which enables participants in a transaction to confirm other participants in the transaction, as well as the validity of the transaction. For example, a node can [..]generates a hash of the message, and then, using its private key, encrypts the hash to provide a digital signature as the encrypted hash.”; each sentinel includes an encrypted blockchain value (transaction data that is encrypted and transaction corresponding to an encrypted hash))
a previously computed error-detecting code stored in a preceding data entry, and (Figure 3 labels 312, 314 and 316; each sentinel in the chain includes an error-detecting code ( block 100 of the blockchain includes error correction coding Data1, Data2, Data3..)), (Figure 4 labels 302, 304; and a previously computed error-detecting code of a preceding data entry ( Block chain node 404 with label Dhash1 that corresponds to error  correction code of Data1)) , (Figure 5 label “Block 100” “Block 99”; and a previously computed error-detecting code of a preceding data entry (block 100 with Data1 error correction code of Block 99))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhou within the teachings of Krishnamachari to include each sentinel includes an encrypted blockchain value based on a previously computed blockchain value stored in a preceding sentinel and a previously computed error-detecting code stored in a preceding data entry because of the analogous concept of securing log entries or records with the use of CRC or error-detecting code. Zhou includes a process in which a chain of log entries includes an error-detecting code as well as transactions of a blockchain containing encrypted data, this is significant because it allows the user to properly diagnose problems of the system with a chained record that can be traced to the inception of the incident. This allows the user to identify possible solutions as well as reconstruct the incidents to ensure that future log entries are not tampered with. This coupled with blockchain technologies creates an immutable log that allows all nodes to be aware of changes and an efficient way to verify the accurate data logs recorded. 

In regards to Claim 12, claim 12 is a system claim that recites similar limitations to the method of claim 2 and the teaching of Krishnamachari and Zhou address all the limitations discussed in dependent claim 2 and are thereby rejected under the same grounds.

In regards to Claim 15, Krishnamachari does not explicitly teach the system of claim 11, wherein a first entry in the chained sequence of entries is a sentinel entry and includes the error-detecting root value and the blockchain root value.
Wherein Zhou teaches the system of claim 11, wherein a first entry in the chained sequence of entries is a sentinel entry and includes the error-detecting root value and the blockchain root value. (Par. (0035) “Transaction data of multiple transactions are hashed and stored in a block. For example, hash values of two transactions are provided, and are themselves hashed to provide another hash. [..] This hash value is referred to as a Merkle root hash, and is stored in a header of the block.”; first entry is a sentinel entry and includes the blockchain root value (transactions of blockchain with each block having a merkle root hash)), (((Par. (0047-0049) “the blockchain node 302 can perform error-correction coding (ECC) 314 for each of the infrequently visited blocks. ECC can be used for controlling errors or losses of data over unreliable transmissions by adding redundant bits to the data. The redundancy can allow errors or losses of data to be corrected without retransmission of the data. One example ECC can be the erasure coding. Using the erasure coding, a message of k symbols can be encoded to a codeword [..] using again block 100 as an example, after performing ECC 314 to the block data, the ECC encoded data can be divided into a plurality of data sets based on one or more predetermined rules. In the illustrated example shown in FIG. 3, the encoded block data of block 100 is divided into four data sets, which are Data1, Data2, Data3, and VData1, each to be kept by one of the blockchain nodes 302, 304, 306, and 308. VData1 can represent the redundant bits of the ECC for error correction. Data1 is selected to be stored by the blockchain node 302”; includes an error-detecting code root (Data1 block corresponding to error correction code)), (Figure 5 labels “Block 0, Data1” and “Block 99, Data1”; and error detecting root (Data1 corresponding to error correction code is in Block 0))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhou within the teachings of Krishnamachari for the reasons discussed in independent claim 11 stated above.


In regards to Claim 16, claim 16 is a system claim that recites similar limitations to the method of claim 5 and the teaching of Krishnamachari and Zhou address all the limitations discussed in dependent claim 5 and are thereby rejected under the same grounds.

In regards to Claims 19-20, claims 19-20 are system claims that recites similar limitations to the method of claims 8-9 and the teaching of Krishnamachari and Zhou address all the limitations discussed in dependent claims 8-9 and are thereby rejected under the same grounds.

Claims 6 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamachari et al. (U.S Pub. No. 20170097873, hereinafter referred to as “Krishnamachari”) and Zhou et al. (WO Pub. No. 2021017009 (Retrieved from IDS), hereinafter referred to as “Zhou”) in further view of DeValve et al. (U.S Pub. No. 20210184834, hereinafter referred to as “DeValve”) 

In regards to Claim 6, the combination of Krishnamachari and Zhou do not explicitly teach the method of claim 1, wherein the sentinels are interleaved with the data entries at a specified frequency determined by a timing constraint.
Wherein DeValve teaches the method of claim 1, wherein the sentinels are interleaved with the data entries at a specified frequency determined by a timing constraint. (Par. (0038) “A block for a lower frequency ring chain may include aggregated information about one or more blocks stored in one or more previous, higher frequency ring chains, e.g., aggregated or net transaction records. [..] The aggregated transaction data from a higher frequency ring chain may include the same information as the data in a state table associated with the higher frequency ring chain, i.e., the new block of the low frequency ring chain includes data from the state table of the higher frequency ring chain. Storing the state table data from a high frequency ring chain in a block of a lower frequency ring chain enables recovery of the system by reading data”; wherein sentinels are interleaved with data entries (transactions are aggregated) at a specified frequency (transactions corresponding to frequency ring)), (Par. (0007) “The ratios between higher frequency ring chains and lower frequency ring chains can be adjusted to accommodate different parameters for use of the system. These parameters may be related to the length of time that transactions may be corrected or for which records must be retained.”; specified frequency determined by a timing constraint (frequency rings associated with parameters based on a length of time)), (Par. (0029) “New blocks are added to a ring chain at predetermined intervals. Most of the examples included herein use predetermined time intervals and ring chains are described with respect to relative frequencies with which new blocks are added”; specified frequency determined by a timing constraint.( predetermined time intervals corresponding to the frequency of blocks added))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of DeValve within the teachings of Krishnamachari and Zhou to include the sentinels are interleaved with the data entries at a specified frequency determined by a timing constraint because of the analogous concept securely protecting log entries in a chained sequence. DeValve includes a process in which transactions or sentinels are aggregated together with the data at a certain frequency as well as a predefined length of time, this is significant because by grouping or interleaving sentinels with the data entries at a certain rate coupled with a time constraint the user would be more effectively able to distinguish the accurate data entries from invalid or tampered data by a monitoring the time intervals.  


In regards to Claim 17, claim 17 is a system claim that recites similar limitations to the method of claim 6 and the teaching of Krishnamachari , Zhou and DeValve address all the limitations discussed in dependent claim 6 and are thereby rejected under the same grounds.

Claims 7 and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamachari et al. (U.S Pub. No. 20170097873, hereinafter referred to as “Krishnamachari”) and Zhou et al. (WO Pub. No. 2021017009 (Retrieved from IDS), hereinafter referred to as “Zhou”) in further view of Beckmann et al. (U.S Pub. No. 20190156429, hereinafter referred to as “Beckmann”) 

In regards to Claim 7, the combination of Krishnamachari and Zhou do not explicitly teach the method of claim 1, wherein the sentinels are interleaved with the data entries at a specified frequency determined by a window of interest within the log.
Wherein Beckmann teaches the method of claim 1, wherein the sentinels are interleaved with the data entries at a specified frequency determined by a window of interest within the log. (Par. (0038) “the transaction data collection platform may group a plurality of the series of transactions into a subset of transactions. For example, this grouping might be based on an occurrence of a pre-determined period of time (e.g., once-per-hour, at the close of a business day, once-per-week, etc.). According to other embodiments a group might be defined as a pre-determined number of transactions, when the series of transactions contains a pre-determined amount of data, etc”; wherein the sentinels are interleaved with data entries (data collection groups a plurality of transactions) at a specified frequency (once-per-hour) determined by a window of interest (occurrence that is determined over time)), (Par. (0045-0046) “Note that it is possible that two transactions might occur simultaneously (e.g., T.sub.4 and T.sub.5 in FIG. 4). According to some embodiments, an enterprise or transaction data collection platform may group the transaction into subsets 420 [..] transactions T.sub.0 through T.sub.N have occurred over time and are stored into an original transaction data store 510.”; window of interest within the log (occurrence of the transactions)), (Par. (0065) “The architecture 1700 includes ledger services and an event stream 1710 that may contain transaction information reflecting the state of an enterprise (e.g., signatures from transaction data collection platform).”; window of interest within the log (event stream corresponding to blockchain)), (Examiner Notes: In the instant application in the specification on Par.(00097) the applicant describes a practical window of interest to be detecting events, sensor data rates or an incident time window. Therefore it will be broadly and reasonably interpreted that determined by a window of interest corresponds to determining an event or occurrence that is identified within a window of time. Examiner suggest amending the claim to  further define what a window of interest represents))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Beckmann within the teachings of Krishnamachari and Zhou to include the sentinels are interleaved with the data entries at a specified frequency determined by a window of interest within the log because of the analogous concept of securely protecting log entries of a system. Beckmann includes a process in which data and transactions are grouped together at a certain rate in time and determined by a window of interest or events/occurrence over time. This is important because by determining log entries interleaved with sentinels based on a window of interest it allows users to identify more efficiently the data trail and where the data is possibly compromised or susceptible to tampering. By determining based on a window of interest it allows the users to understand various activities that influence the records in the log at a point in time. 

In regards to Claim 18, claim 18 is a system claim that recites similar limitations to the method of claim 7 and the teaching of Krishnamachari, Zhou and Beckmann address all the limitations discussed in dependent claim 7 and are thereby rejected under the same grounds.

Claims 10 and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamachari et al. (U.S Pub. No. 20170097873, hereinafter referred to as “Krishnamachari”) and Zhou et al. (WO Pub. No. 2021017009 (Retrieved from IDS), hereinafter referred to as “Zhou”) in further view of Moustafa et al. (U.S Pub. No. 20220126864, hereinafter referred to as “Moustafa”) 

In regards to Claim 10, the combination of Krishnamachari and Zhou do not explicitly teach the method of claim 1, wherein the data entry includes data associated with an autonomous vehicle.
Wherein Moustafa teaches the method of claim 1, wherein the data entry includes data associated with an autonomous vehicle. (Par. (0357) “irregular behavior tracking data is received from a plurality of autonomous vehicles. The irregular behavior tracking data may include entries that include a vehicle identifier, an associated irregular behavior observed as being performed by a vehicle associated with the vehicle identifier, and contextual data indicating a context in which the irregular behavior was detected by the autonomous vehicles.”; data entry includes data associated with autonomous vehicle ( autonomous vehicle corresponding to data entries that track behavior))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Moustafa within the teachings of Krishnamachari and Zhou to include the data entry includes data associated with an autonomous vehicle because of the analogous concept of securely protecting log entries of a system. Moustafa includes a process in which the data entries are associated with an autonomous vehicle, this is important because by having a record of data that is logged and with a chained trail of data safety incidents in vehicles such as autonomous vehicles can be verified to detect accurate readings from possible modified ones. This proves significance in determining the cause of the vehicle accident or even safety logs that record incidents between pedestrians or other vehicle. By having these data entries corresponding to logs, autonomous vehicle can further develop to finding solutions based on incident reports by users that are verified.

In regards to Claim 21, claim 21 is a system claim that recites similar limitations to the method of claim 10 and the teaching of Krishnamachari, Zhou and Moustafa address all the limitations discussed in dependent claim 10 and are thereby rejected under the same grounds.

Claim 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamachari et al. (U.S Pub. No. 20170097873, hereinafter referred to as “Krishnamachari”) and Zhou et al. (WO Pub. No. 2021017009 (Retrieved from IDS), hereinafter referred to as “Zhou”) in further view of Tian et al. (U.S Pub. No. 20210081403, hereinafter referred to as “Tian”) 

In regards to Claim 13, the combination of Krishnamachari and Zhou do not explicitly teach the system of claim 11, wherein the first two values in the log are the blockchain root value (BO) and error-detecting root value (CO) or vice-versa.
Wherein Tian teaches the system of claim 11, wherein the first two values in the log are the blockchain root value (BO) and error-detecting root value (CO) or vice-versa. (Par. (0072) “data written to the data log files 390 can include metadata describing the data blocks, such as transaction hash values and sequence values, block hash values and block numbers, snapshot version numbers, cyclic redundancy check (CRC) code,”; first two values in the log are the blockchain root value (block hash values) and error-detecting root value (CRC code)), (Par. (0092) “As another example, data in recently generated 10 blocks of a blockchain can be hot data; [..] a genesis block of a blockchain can be considered as hot data as it is frequently accessed.”; first two values in the log are the blockchain root value (genesis data block with first hash value) and error-detecting root value (genesis data block with first or initial CRC code))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tian within the teachings of Krishnamachari and Zhou to include the first two values in the log are the blockchain root value and error-detecting root value because of analogous concept of verifying log records using blockchain technologies. Tian includes a process in which the values in the log are a blockchain root value and the error-detecting root value, this is important because by incorporating blockchain technologies in the event logs system the chained sequence of data is protected by an immutable ledger that is verified by multiple nodes. By further incorporating the CRC or error-detecting root it allows users to identify early on before vulnerability or harm can be done the source of any incidents and allows the system to be securely protected from tampering or compromise. This helps maintain the system as w hole and provides clarity to the users.





Claim 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamachari et al. (U.S Pub. No. 20170097873, hereinafter referred to as “Krishnamachari”), Zhou et al. (WO Pub. No. 2021017009 (Retrieved from IDS), hereinafter referred to as “Zhou”) and Xiao et al. (U.S Pub. No. 20200389291, hereinafter referred to as “Xiao”) in further view of Wilson et al. (U.S Pub. No. 20200267163, hereinafter referred to as “Wilson”)

In regards to Claim 14, the combination of Krishnamachari and Zhou do not explicitly teach the system of claim 11, wherein at creation of the log, B0 and C0 are written to the log and an initial sentinel entry (BCS 1) is created and written to the log, subsequent entries in the log use an in-memory value of the CRC in creation of a CRC for new log entries for sentinel and data entries, and whenever sentinel entries are written, an in-memory blockchain value is used.
Wherein Xiao teaches the system of claim 11, wherein at creation of the log, B0 and C0 are written to the log and an initial sentinel entry (BCS 1) is created and written to the log, (Par. (0031) “The current block refers to the block currently being generated in the blockchain network, and is a latest block generated in the blockchain network. The number of synchronizing blocks in the synchronizing group may be one, for example,”; creation of the log (generating of the block or blockchain record)), (Par. (0113) “The block head data may include a previous block marker, a timestamp created by the block, a random number, a target hash, a Mekel root created by the transaction data within the block.”; B0 and C0 (root value and random number)), Par. (0057) “as transaction data may be written into the block in the form of the smart contract or other form recognized by the blockchain network. Alternatively, the rule for creating the synchronizing groups may include at least one of: a current time satisfying a preset time value; and a current block height”; are written to the log ( transaction data in the block is written)), (Par. (0041) “the current block is confirmed to be valid, and the current block is stored in the blockchain;”; B0 and C0 are written to the log (Block with root value and random number are stored in the blockchain)), (Par. (0030-0031) “for creating the synchronizing group, one or more sequential blocks [..] The first block may be the 0th block in the blockchain, i.e. a genesis block. The current block refers to the block currently being generated in the blockchain network, and is a latest block generated in the blockchain network. The number of synchronizing blocks in the synchronizing group may be one, for example, the first block and the current block are the same block [..] the 0th block to the 10th block in the blockchain.”; and an initial sentinel entry (first block) is created (creating of group corresponding to first block) and written to the log (0th block or first block is stored or added to the blockchain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Xiao within the teachings of Krishnamachari and Zhou to include creating a log and writing in the log B0, C0 and an initial entry because of the analogous concept of blockchain technologies. Xiao includes a process in which the creation of a block or transaction that is added to the blockchain with an initial or genesis record of block, a blockchain root value and random number, this is important because it creates an immutable chain of records that can be verified based on contents of the previous block. This prevents the log entries from harm, vulnerability or compromise and maintain the integrity of the system as a whole.
However Krishnamachari, Zhou and Xiao do not explicitly teach subsequent entries in the log use an in-memory value of the CRC in creation of a CRC for new log entries for sentinel and data entries, and whenever sentinel entries are written, an in-memory blockchain value is used.
Wherein Wilson teaches subsequent entries in the log use an in-memory value of the CRC in creation of a CRC for new log entries for sentinel and data entries, and (Par. (0119) “After first DDL [..] new record entries, media 313 is written at time 704 and is publicly distributed. Media 313 arrives at a destination outside the control of both record submitter 301 and TSA 302 at time 705. At time 706, IVC 315, representing first DDL edition 312 appears in public record 317”; subsequent entries (new record entries) use an in-memory value of the CRC ( IVC corresponding to DDL new record entries)),(Par. (0182) “a CRC can be used as an initial IVC for duplicate detection, since CRCs can generally be calculated more rapidly than MD-5 and SHA hash functions.”; use an in-memory value of the CRC ( CRC can be used as an initial IVC)), (Par. (0071) “an integrity verification code (IVC), for example a hash value from the secure hash algorithm (SHA) family of functions,”; IVC corresponds to a hash)), (Par. (0191) “wherein generating an IVC may comprise generating a hash function message digest and/or calculating a CRC.”; in-memory value of the CRC (hash function calculated of CRC)), (Par. (0257) “ to generate a new block that includes at least some of the records awaiting entry into blockchain 2400. Additionally, a linked record field is populated with linked record values, [..] permissioning entity 2401 follows at least a portion of flowchart 3200 when adding a new block to blockchain 2400”; for new log entries for sentinels and data entries ( new blocks with data, transaction, records that are added to blockchain)), (Examiner Notes: The specification of the instant application is silent on what an in-memory value of the CRC represents. Therefore Examiner broadly and reasonably interprets it to be a hash of the CRC. Examiner suggest amending the claims to clarify what an in-memory value represents to further enhance the scope of the claim))
whenever sentinel entries are written, an in-memory blockchain value is used. (Par. (0085) “Both record 305a and record 310a are added to first DDL edition 312, which is written to a media 313 and sent to both first record submitter 301 and to second record submitter 307.”; sentinel entries are written ( records are added and written)), (Par. (0257) “ to generate a new block that includes at least some of the records awaiting entry into blockchain 2400. Additionally, a linked record field is populated with linked record values, [..] permissioning entity 2401 follows at least a portion of flowchart 3200 when adding a new block to blockchain 2400”; sentinel entries are written (blocks are added to blockchain)), (Par. (0191) “wherein generating an IVC may comprise generating a hash function message digest and/or calculating a CRC. Identifying a set of duplicates may comprise comparing at least a first portion of the first IVC for the first document with a corresponding portion of the first IVC for a second document.”; an in-memory blockchain value is used ( IVC corresponding to a calculated hash of the CRC is identified and compared))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wilson within the teachings of Krishnamachari and Zhou and Xiao to include subsequent entries in the log use an in-memory value of the CRC in creation of a CRC for new log entries for sentinel and data entries, and whenever sentinel entries are written, an in-memory blockchain value is used because of the analogous concept of blockchain technologies. Wilson includes a process in which later entries of the log use an in-memory value of the CRC and when a creation of CRC for the new logs is written in with the entries the in-memory value is used. This is important because by incorporating blockchain values coupled with the CRC the user can be surely protected from risk or harm to the chain of records. By utilizing the blockchain value such as a hash associated with an error-detecting code like the CRC users in the system can identify incidents or irregularities in the log entries and become more equipped and prepared to diagnose and solve problems with the system. This promotes high credibility and assurances to multiple users in the system.



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CHEN; Lingji (U.S Pub. No. 20210033720) “MERGE-SPLIT TECHNIQUES FOR SENSOR DATA FILTERING”. Considered this reference because it had a similar assignee and disclosed log entries of sensor data in a chained sequence.

DASARI; SRINIVAS. (U.S Pub. No. 20200259914) “BALANCING AND CONTROL FRAMEWORK FOR REAL-TIME PROCESSING”. Considered this application because it relates to a chain of records in a blockchain system that interleaves with data using a timing constraint.

Schmitt; Paul (U.S  No. 11364910) “Emergency Vehicle Detection System And Method”. Considered this application because it addressed an vehicle safety incidents recorded in a log based on emergencies.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./           Examiner, Art Unit 2497                                                                                                                                                                                             /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497